Exhibit 10.75

CONFIDENTIAL

TCBY SYSTEMS, LLC

Distribution Service Agreement

with Banta Foods, Inc.

November 22, 2006

1


--------------------------------------------------------------------------------


DISTRIBUTION AGREEMENT

THIS AGREEMENT is made and entered into as of the 22nd day of November, 2006, by
and between TCBY SYSTEMS, LLC, a Delaware limited liability company (“COMPANY”)
and BANTA FOODS, INC., a Missouri Corporation (“DISTRIBUTOR”). DISTRIBUTOR will
commence distribution services under this Agreement on January 8, 2007 (the
“Effective Date”) unless otherwise mutually agreed upon by the parties.

RECITALS

A.            The COMPANY is engaged in the worldwide business of franchising or
licensing retail TCBY Stores and other related concepts (“Franchised Stores”). 
COMPANY also has several COMPANY-owned stores that it supports directly
(“Company Stores”).  The Franchised Stores and or individual franchisees (the
“Franchisees”) function as independent companies and are individually and solely
responsible for the activities at each location, including purchasing needed
products and supplies, which includes responsibility for purchasing from
DISTRIBUTOR.  COMPANY is responsible for activities at its Company Stores. 
Company Stores and Franchised Stores are jointly referred to herein as “Stores”,
the Franchisees and individuals responsible for Company Stores are jointly
referred to as (“Operators”) and the combined efforts of the COMPANY and its
Franchisees is referred to as the “System”.  COMPANY takes steps to assist
Stores to meet its purchasing needs and has the right to designate distributors
and suppliers for the System.

B.            The DISTRIBUTOR is engaged in the business of purchasing, selling,
distributing and delivering food service products (including the Products, as
defined below).  In connection therewith, the DISTRIBUTOR manages, controls,
prepares and furnishes reports to its customers concerning the inventories of
products and supplies the DISTRIBUTOR purchases, manages and controls for sale,
distribution and delivery to its customers.

C.            COMPANY wishes to appoint DISTRIBUTOR as a distributor of certain
approved proprietary food and related products to the Stores located within the
Territory (as defined below), and DISTRIBUTOR wishes to accept such appointment,
all on the terms and conditions hereinafter set forth.

2


--------------------------------------------------------------------------------



AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants herein set forth and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1.             Appointment - Subject to all terms and conditions of this
Agreement, COMPANY hereby appoints DISTRIBUTOR as a distributor of the products
within the product categories listed in Schedule 1 (the “Products”), to the
Stores in the territory serviced by DISTRIBUTOR’s distribution center located in
Springfield, Missouri (the “Territory”) as reflected in the map depicted in
Schedule 2 and DISTRIBUTOR hereby accepts such appointment.

2.             Distribution of Products

2.01        Products - DISTRIBUTOR will maintain in its inventory of Products
the following: (i) Products designated by COMPANY that contain the proprietary
trademarks, service marks, logos or labels of COMPANY or any of its affiliates
or that are made pursuant to specifications provided by COMPANY, its affiliates,
or licensors for limited distribution to Operators (defined below) or other
entities licensed by COMPANY, its affiliates or licensors (“TCBY Branded
Products”), and (ii) other supplies or other national or regional branded
Products designated or contracted for by COMPANY to be maintained in inventory
by DISTRIBUTOR for distribution to COMPANY, its affiliates and the Operators. 
(Collectively, Products described in clauses (i) and (ii) are referred to as
“Proprietary Products”).  DISTRIBUTOR will also maintain in its inventory
non-proprietary Products which DISTRIBUTOR stocks in its inventory for sale to
COMPANY, its affiliates and its Operators. DISTRIBUTOR shall not be required to
maintain more than two hundred (200) Proprietary Products in inventory at any
time.  All Coca Cola Products carried for COMPANY shall be excluded from the
calculation of the number of Proprietary Products.

2.02        Approved Operators - DISTRIBUTOR shall sell and deliver to
Franchisees and Operators of Stores approved by COMPANY and located within the
Territory such quantities of the Products (subject to minimum Product order
requirements) as the Operators may order from time to time during the term of
this Agreement. DISTRIBUTOR shall cease selling TCBY Branded Products to any
Operator not later than three (3) days following receipt of written notice from
COMPANY advising DISTRIBUTOR that such Operator is no longer approved by COMPANY
and shall, within such timeframe, further cease selling, under the terms of any
supplier agreement negotiated by COMPANY, all Proprietary Products to such
Operators referenced in such notice. In addition, DISTRIBUTOR shall have the
right to cease the sale and distribution of Products to

3


--------------------------------------------------------------------------------


any Operator (a) who is in default of its obligations to DISTRIBUTOR, provided
that DISTRIBUTOR has given COMPANY at least three (3) business days notice of
such default before ceasing deliveries to such Operator, or (b) who has filed a
voluntary petition in bankruptcy or under any other similar insolvency or debtor
relief law or who has had such a petition filed against it, or who has made a
general assignment for the benefit of its creditors. COMPANY shall also have the
right to reinstate delivery to any Operator that COMPANY previously stopped
selling by providing written notice to DISTRIBUTOR and DISTRIBUTOR shall provide
such delivery as soon as mutually agreed between the parties.

A list of the present Operators with Stores located within the Territory and
approved by COMPANY and their respective Store locations is attached hereto as
Schedule 3.  During the term of this Agreement, COMPANY shall maintain and
provide to DISTRIBUTOR a current list of all Operators with Stores within the
Territory who have been approved by COMPANY for distribution of the Products
under this Agreement. DISTRIBUTOR shall have the right to rely upon such list,
as amended or modified by COMPANY in writing from time to time, in performing
its obligations under this Agreement. COMPANY shall notify DISTRIBUTOR of new
Stores within the Territory not less than fourteen (14) days prior to the
desired date of first shipment of Products to any such new Stores. In addition,
provided and to the extent that COMPANY and DISTRIBUTOR mutually agree in
writing, DISTRIBUTOR shall provide distribution services to Stores located
outside the Territory, as designated by COMPANY.

COMPANY represents and warrants that the terms of this Agreement, as and if
amended in the manner permitted under this Agreement, are binding upon and shall
govern DISTRIBUTOR and COMPANY’s obligations with respect to distribution
services performed by DISTRIBUTOR hereunder and that each Franchisee that is an
owner or operator of a Franchised Store within the System shall be bound by the
terms of this Agreement, as it may hereafter be amended, upon such Operator’s
purchase of Proprietary Products from DISTRIBUTOR.

2.03        Product Orders - All Product orders shall be submitted by the
Operators to DISTRIBUTOR and shall specify the location of the Operator’s
Stores, the type of Product, and the quantity desired.  Operators may place
orders electronically (“Electronic Orders”) or by telephoning or faxing
DISTRIBUTOR’s customer service center in accordance with the guidelines detailed
below. Orders placed by fax or telephone will be subject to a higher Markup as
detailed in Section 4.12.  All shipment expenses from DISTRIBUTOR’s distribution
center to the Operator’s location shall be at DISTRIBUTOR’s expense unless
otherwise noted elsewhere in this Agreement. Product order guides will be
provided by DISTRIBUTOR to the Operators monthly via DISTRIBUTOR’s website and
with a hard copy delivered to each Store, with availability of such order guides
to be

4


--------------------------------------------------------------------------------


made prior to the beginning of the month, but only after review and approval of
the order guide by COMPANY. The order guides will be organized by Product
categories and will include, among other things, the Product Sell Price (as
defined herein), Product units and new Products. DISTRIBUTOR will assign one
product code number to each stock-keeping unit (“SKU”) of each Product, which
will be common throughout its entire distribution system and will be used on all
documents such as order guides, invoices, monthly reports, etc. SKU’s, and,
accordingly, the assigned product code number, must differ for equivalent
Products supplied by different suppliers. DISTRIBUTOR will utilize the existing
TCBY product item numbers.  Only Products approved for sale to its Operators by
the COMPANY will be listed on this order guide. Electronic Orders will be placed
via internet using DISTRIBUTOR’s web-site.  All Electronic Orders, including
order add-ons and modifications, are subject to the standard order cut-off time
of 11:00 a.m. local time, two (2) days prior to their scheduled delivery day. 
Orders not placed electronically may be subject to earlier cut-off times than
those established above as mutually agreed upon between COMPANY and
DISTRIBUTOR.  Operators will be notified prior to the time of final order
cut-off if a product is expected to be out of stock so that an alternative may
be ordered, subject to the provisions of Section 3.02.  Notwithstanding the
foregoing, Stores that have a scheduled delivery day of Monday, must have their
orders placed by 11:00 a.m. local time on the preceding Friday and Stores that
have a scheduled delivery day of Tuesday must have their orders placed by 11:00
a.m. on the preceding Sunday.

DISTRIBUTOR may schedule deliveries at any time and day of the week. However,
where reasonably possible, DISTRIBUTOR will schedule ordering days and delivery
days that are mutually agreed upon by and between DISTRIBUTOR and each Operator
and will provide notice to the affected Operator at least fourteen (14) days
before routing changes. On an exception basis, DISTRIBUTOR will consider
shortening the permissible time frames for scheduled deliveries for those
Operators that, given unique and compelling business needs, require the same. 
Operator will be notified of any Product shortages at the time of order
placement in the case of an Electronic Order and, if not an Electronic Order, no
later than the morning of their order cut-off day.

2.04        Deliveries.    Delivery vehicles used by DISTRIBUTOR will only
display the marks of DISTRIBUTOR, except for locations that cannot accommodate
delivery by DISTRIBUTOR’S existing tractor trailers or in the instances where
recovery deliveries are made by outside services or DISTRIBUTOR has the need for
temporary short term rental equipment.

DISTRIBUTOR agrees that, excluding key drops (deliveries scheduled to be made
during the period running from one (1) hour or more after the retail closing
time of the Store to deliveries

5


--------------------------------------------------------------------------------


one (1) hour or more before the retail opening time of the Store), an overall
average of 90% of all regularly scheduled deliveries will be made within a two
(2) hour window, meaning no earlier than one (1) hour before and no later than
one (1) hour after the scheduled delivery time. If a delivery is anticipated to
fall outside of this two (2) hour window, DISTRIBUTOR will immediately notify
the Operator. DISTRIBUTOR will provide an inside delivery to each Operator in
accordance with Company’s temperature store requirements as detailed in Section
4.09, placing refrigerated and frozen Products into their appropriate storage
areas, but will not be responsible for stocking shelves or rotating inventories.

All invoices for deliveries made during Store’s business hours will be signed
for by the Store’s store manager or other representative prior to DISTRIBUTOR’s
driver leaving the Store (provided that the driver is not unreasonably
delayed).  Copies of invoices for deliveries made after the Store’s regular
business hours will be left at the Store.

The COMPANY agrees to use its commercially reasonable efforts to cause Operators
to provide keys and security codes for night deliveries where necessary.  In the
event Operator refuses to provide keys and security codes, Operator will
promptly meet the delivery driver at the scheduled appointment time or at such
other time as Operator has been notified in the event of a late delivery.  If
the Operator fails to meet the DISTRIBUTOR delivery at the appropriate time on
more than one occasion, the Operator shall be responsible for payment of a
penalty fee of [CONFIDENTIAL](1) to DISTRIBUTOR for subsequent occurrences.  In
the event of a Product shortage or delivery problem that occurs during an
unattended delivery, the authorized representative of the Stores will contact
the distribution center no later than the first Notification Deadline following
such unattended delivery.  The “Notification Deadline” is 4:00 p.m. local time
each day for the affected Stores.

2.05        Delivery Frequency/Routing - DISTRIBUTOR will provide each Operator
with a minimum delivery frequency based on annual case volume as shown below as
long as the Operator meets the minimum order requirements set forth in Section 5
hereof:

 

Delivery Frequency

Annual Case Volume

 

Summer Routing

 

Winter Routing

 

 

 

 

 

Less than 200 cases

 

4 deliveries during a 12 month period

200-349 cases

 

6 deliveries during a 12 month period

350-499 cases

 

8 deliveries during a 12 month period

500-999 cases

 

Every 4 weeks

 

Every 4 weeks

1,000-1,999 cases

 

Every 3 weeks

 

Every 4 weeks

2,000-3,499 cases

 

Every week

 

Every 2 weeks

Greater than 3,499 cases

 

Every week

 

Every week

 

--------------------------------------------------------------------------------

(1)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

6


--------------------------------------------------------------------------------


This schedule is intended to serve as a guideline only and DISTRIBUTOR agrees to
provide additional regular deliveries as requested by Operator and approved by
COMPANY in writing.  COMPANY will provide DISTRIBUTOR with the initial delivery
frequency for each Store in Schedule 3.  COMPANY and DISTRIBUTOR will mutually
agree on the exact date for routing changes from summer to winter and winter to
summer but each period will be approximately six (6) months with summer routing
from April through September and winter routing from October through March.

In the event an emergency delivery is required based upon the Operator’s needs
and not due to a delivery error by DISTRIBUTOR nor during the time periods
specified in Section 2.06, DISTRIBUTOR will accommodate the Operator’s request
with the most efficient available delivery method. All additional freight
expense will be at the Operator’s expense and will be billed upon DISTRIBUTOR’s
receipt of the invoice from the shipping agent. If DISTRIBUTOR is able to
schedule such an emergency delivery in conjunction with a nearby route, the
additional freight expense will be [CONFIDENTIAL](2).  Where possible, a store
may order up to [CONFIDENTIAL](3) cases to be delivered to a nearby store, on
that store’s delivery day (and with that store’s consent) without an additional
charge.  Products delivered to a nearby store will be billed on a separate
invoice.

Should the need arise for an emergency or special delivery due to supplier
error, DISTRIBUTOR and COMPANY will work with the supplier to remedy the
shortage at the supplier’s expense. If supplier fails to pay the additional
freight expense, COMPANY will be required to do so provided DISTRIBUTOR notifies
COMPANY immediately of supplier non-performance.  If an emergency delivery is
necessary due to DISTRIBUTOR error, DISTRIBUTOR will arrange a special delivery
with any additional freight to be paid by DISTRIBUTOR.

2.06        Special Deliveries During Roll-Out - DISTRIBUTOR and COMPANY
recognize that during the initial roll-out phase of the DISTRIBUTOR distribution
program, many new processes will be in place for each of COMPANY, the Operators
and DISTRIBUTOR, including changes in the way the Operators order, the distance
from the DISTRIBUTOR distribution center to the Operators, and lead times from
order day to delivery day for the Operators. Therefore, DISTRIBUTOR will process
up to one (1) emergency order for each Operator for the first thirty (30) days
following the commencement of distribution service at no additional charge,
subject to

--------------------------------------------------------------------------------

(2)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(3)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC

7


--------------------------------------------------------------------------------


the minimum order requirements and applicable handling fees, if any, as set
forth in Section 5 of this Agreement.  Such additional deliveries will be made
within the confines of DISTRIBUTOR’s existing route schedule unless products
required by Operator are a Kill Item, in which case the delivery will be
expedited in accordance with Section 3.02.

2.07        Return of Products/Credits –Any Products ordered by Operators which
are returned to DISTRIBUTOR for any reason must be returned no later than the
next regularly scheduled delivery (except that, in the case of Products to be
returned as a result of concealed damage, within the remaining shelf life of
such Products) and all claims for Products to be returned must be made either to
the driver upon check-in of the order, by telephone by 4 p.m. on the day of
delivery following receipt of the Products if an unattended delivery or, in the
case of concealed damage, within twenty-four (24) hours of discovery of
concealed damage by the Operator.  All returned items must be in unmarked
original packaging and must be in suitable condition for resale (unless damaged
or mis-marked Product was the reason for the return). Subject to the foregoing,
DISTRIBUTOR shall provide credit to the affected Operator for defective, shorted
or damaged Products within twenty-four (24) hours of the driver’s return if
brought to the driver’s attention or noticed by the driver during delivery or,
in any event, within forty-eight (48) hours of DISTRIBUTOR’s receipt of the
Operator’s claim of damaged, shorted or defective Products (or receipt of
product, if warranted) and will immediately provide documentation on its website
for Operator of such credit if the original order was placed electronically or
via fax or phone if the order was placed in some other manner.  Notwithstanding
the foregoing, no returns will be permitted for cooler or freezer items, or
fresh produce due to misorder by the Operator.  Products refused by Operator at
time of delivery for reasons other than damage or remaining shelf life below
agreed upon parameters will be subject to a [CONFIDENTIAL](4) restocking charge
to be paid by Operator.  In the event that the shorted, defective or damaged
Product is a Kill Item, then DISTRIBUTOR will remedy the situation in accordance
with Section 3.02 if so requested by the Operator.

2.08        Limited Time Offers (“LTO’s”) - In order to allow DISTRIBUTOR to
maintain service levels to the Operators, COMPANY will provide DISTRIBUTOR with
at least twenty-eight (28) days prior written notice of any and all LTO’s to be
run by COMPANY (subject to availability of LTO Products from the supplier within
the twenty-eight (28) day period). Such written notices shall include estimated
usage for the Products to be promoted if such usage is expected to deviate
materially from historical levels or if a new Product. Subject to the above,
DISTRIBUTOR agrees to stock sufficient inventory for any new Proprietary
Products to be used in national LTO

--------------------------------------------------------------------------------

(4)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

8


--------------------------------------------------------------------------------


promotions and other key items, as reasonably requested by COMPANY.  Unless
retained on the Operator’s menu at the instruction of the COMPANY or mutually
agreed to between COMPANY and DISTRIBUTOR, all LTO Products must be removed from
the DISTRIBUTOR distribution centers no later than sixty (60) days after the
completion of the LTO and COMPANY shall purchase all remaining inventory of such
LTO as provided in Section 3.02. The sale of LTO Products by DISTRIBUTOR is
final and LTO Products may not be returned to DISTRIBUTOR, unless the return is
necessitated due to a DISTRIBUTOR error or due to Product damage not caused by
the Operator.

3.             Suppliers of Products; Inventory of Products.

3.01        Suppliers/Contracted Products - The Proprietary Products to be
distributed to the Operators under the terms and conditions of this Agreement
shall be purchased by DISTRIBUTOR, on its own account, from the suppliers
(including COMPANY) selected by COMPANY, pursuant to terms and conditions as are
agreed upon by and between DISTRIBUTOR and such suppliers (including COMPANY).
In the event COMPANY enters into direct contracts with suppliers, the terms and
conditions of such contracts that obligate DISTRIBUTOR shall be provided to
DISTRIBUTOR for its business and legal review and, if the business and legal
terms of the proposed contract that apply to DISTRIBUTOR are reasonably
acceptable to DISTRIBUTOR, DISTRIBUTOR will approve the supplier contract. The
guaranteed supplier price provided under such supplier contract (net of
billbacks by DISTRIBUTOR, if any), [CONFIDENTIAL](5) and billed by COMPANY or
its supplier, shall be the “Cost” of the Product.  COMPANY agrees that no
Royalty and Advertising Charges will be included in the Cost of any of the
Products.  Products governed by such supplier contracts negotiated by COMPANY
are referred to herein as “Contracted Products.” The freight charges for
Contracted Products will be an amount negotiated with the supplier by COMPANY. 
DISTRIBUTOR agrees that Cost for any Contracted Products will not include any
unloading costs for palletized and slipsheet loads.

3.02        Inventory - During the term of this Agreement, DISTRIBUTOR shall
maintain an inventory of the Products in quantities necessary to provide the
Operators with an adequate supply of such Products based upon initial usage
projections by COMPANY, future historical usage of such Products by the
Operators, and the fill rate performance requirements detailed below.
DISTRIBUTOR agrees to work with COMPANY, to attempt to maximize the quantities
of Products purchased to efficiently reduce the cost of Products purchased, and
to maximize Product inventory turns. In addition, DISTRIBUTOR agrees to order
Products in the quantities indicated

--------------------------------------------------------------------------------

(5)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

9


--------------------------------------------------------------------------------


on the inbound quantity matrix attached hereto as Schedule 5, as amended by
COMPANY to reflect the growth in the number of Stores serviced by DISTRIBUTOR in
the Territory from time to time.  DISTRIBUTOR further agrees that any Products
transported between its Jackson, Mississippi and Clanton, Alabama distribution
centers will be done without increasing the Cost of the Product to the
Operator.  To further insure DISTRIBUTOR’s ability to comply with the
performance requirements detailed later in this Section 3.02, DISTRIBUTOR will
also maintain at each distribution center servicing Operators, “safety stock” of
not less than [CONFIDENTIAL] (6) days historical usage for all Proprietary
Products and will also have an additional [CONFIDENTIAL](7) days historical
usage of white chocolate mousse, chocolate and vanilla frozen yogurt on the road
at all times. DISTRIBUTOR agrees that all Products delivered to Operators will
have at least one-third of their original shelf-life remaining as of the date of
delivery.

COMPANY categorizes Products into three classes:

Proprietary Products that Operators must have (“Kill Items”), which Kill Items
will not number more than one hundred (100) at any time, excluding beverage
Products and LTO items. COMPANY will provide a list of Kill Items to
DISTRIBUTOR, which list will be updated by COMPANY from time-to-time.  The
initial list of Kill Items is attached as Schedule 4.

Other Proprietary Products that can be substituted in an emergency.

Non-proprietary Products, including, any produce items that DISTRIBUTOR may
agree to provide.

DISTRIBUTOR will achieve a 100% fill rate on Kill Items with overnight emergency
delivery, if requested, an overall aggregate “fill rate” for all Products of
[CONFIDENTIAL](8), and at least [CONFIDENTIAL](9) of all invoices issued by
DISTRIBUTOR to the Operators will be completely accurate at the time of initial
issuance, with all of the above measured quarterly.  The “fill rate” equals the
percentage of Products or Kill Items, as the case may be, obtained by dividing
the total number of Products or Kill Items shipped by DISTRIBUTOR and received
by the Operators at the time of delivery for the month, by the total number of
Product or Kill Items ordered by the Operators from the DISTRIBUTOR for that
same month.  All fill rate

--------------------------------------------------------------------------------

(6)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(7)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(8)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(9)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

10


--------------------------------------------------------------------------------


measurements (and invoice accuracy requirements) will be net of supplier-related
issues such as shortages and delayed deliveries to DISTRIBUTOR, provided
DISTRIBUTOR notifies COMPANY immediately in the event of supplier
non-performance. If emergency delivery is required due to supplier (including
COMPANY) error, costs of emergency delivery shall be at supplier (including
COMPANY) expense, provided that, if the supplier fails to absorb such expense,
such delivery costs shall be paid by the Operator provided DISTRIBUTOR has
notified COMPANY immediately in the event of such non-performance and Operator
has approved the additional expense in advance.   If the emergency delivery is
due to DISTRIBUTOR error, then DISTRIBUTOR will remedy the situation in as
efficient manner as possible, which may include emergency deliveries and special
freight shipments, at DISTRIBUTOR’S sole expense. If the emergency delivery is
due to Operator error, the Operator shall pay delivery costs for such emergency
delivery.  From the moment of receipt of the Products for storage by DISTRIBUTOR
until the Products have been accepted by Operator at the Store, DISTRIBUTOR
assumes all risk of loss or damage with respect thereto, shall be directly
liable to COMPANY for any such loss or damage to the Products and the related
costs and expenses for replacing the Products and agrees to obtain and maintain
adequate insurance coverage to insure against such loss or damage.

In the event of substitution of a Proprietary Product, the substituted Product
must have been previously approved by COMPANY in writing and, if the need for
substitution was caused due to DISTRIBUTOR error, the price of the substituted
Product will be determined based on the lower of the Cost (as hereinafter
defined) of the substituted Product or the Cost of the out-of-stock Product that
it replaces.  In addition, DISTRIBUTOR will reimburse COMPANY to the extent that
COMPANY would have realized a difference between its selling price to
DISTRIBUTOR and the amount that COMPANY would have paid for the Proprietary
Product from its supplier, unless the substitution is due to COMPANY’s error. 
Upon request, COMPANY shall provide to DISTRIBUTOR copies of invoices and other
documentation reasonably necessary to verify the amount of the difference
claimed by COMPANY.  If substitution is due to supplier (including COMPANY)
error, then COMPANY shall cause supplier to, or if COMPANY is the supplier,
COMPANY shall, reimburse DISTRIBUTOR for any reasonable losses sustained due to
such error.

To the extent that DISTRIBUTOR is unable to sell to the Operators quantities of
the Proprietary Products in DISTRIBUTOR’s inventory for any reason whatsoever,
including, but not limited to, Product discontinuation, slow-moving inventory,
unused LTO Products, promotional or seasonal Products or exceeded shelf life due
to sudden decline in Product movement and not due to DISTRIBUTOR error, COMPANY
will purchase, or cause a third party to purchase, all remaining inventory of
such Proprietary Products at DISTRIBUTOR’s cost, F.O.B. the

11


--------------------------------------------------------------------------------


DISTRIBUTOR distribution centers plus DISTRIBUTOR’s handling and carrying
charges, if properly approved by COMPANY in advance as outlined below.  In such
event, COMPANY will purchase or cause to be purchased all perishable Proprietary
Products within [CONFIDENTIAL](10) days after notice from DISTRIBUTOR or by the
expiration date of the Proprietary Products, whichever is earlier, and all
nonperishable Proprietary Products within [CONFIDENTIAL](11) days after notice
from DISTRIBUTOR.  In addition, if the inventory re-purchase is necessitated for
any reason other than DISTRIBUTOR error, COMPANY shall reimburse to DISTRIBUTOR
all reasonable out-of-pocket costs and expenses (not to exceed an amount equal
to [CONFIDENTIAL](12) of the Product’s Cost unless DISTRIBUTOR receives
COMPANY’S prior written consent) incurred by DISTRIBUTOR in selling, returning
or otherwise disposing of such Products.  DISTRIBUTOR shall provide COMPANY with
documentation or other proof that any such costs and expenses were incurred by
DISTRIBUTOR.  In order to allow COMPANY to monitor the supply and usage of the
Proprietary Products, DISTRIBUTOR shall provide to COMPANY a monthly obsolete
and slow-moving inventory report.

3.03        Aged Inventory Notification-DISTRIBUTOR will immediately notify
COMPANY in writing in the event that any quantities of its Proprietary Products
are within [CONFIDENTIAL](13) days of expiration of product life.  If
DISTRIBUTOR fails to do so, COMPANY shall not be required to comply with the
requirements set forth in Section 3.02.

3.04        Present DISTRIBUTOR’s Inventory - DISTRIBUTOR agrees to purchase the
existing merchantable and saleable inventory of Proprietary Products from
COMPANY’S present distributor located in Alsip, Illinois in quantities not to
exceed a [CONFIDENTIAL](14) days’ supply of such Products, in the aggregate,
provided that DISTRIBUTOR and COMPANY have been given an opportunity by the
present distributor to inspect any such Product prior to purchase pursuant to
this Section 3.04.   DISTRIBUTOR will pay, via check, the present distributor
for Products purchased from it, within ten (10) days of the later of
DISTRIBUTOR’S receipt of the Products or the receipt of the invoice approved by
COMPANY for the Products.   DISTRIBUTOR shall be responsible for all freight and
unloading costs associated with transporting such inventory from the existing
DISTRIBUTOR’s locations listed above. DISTRIBUTOR will not be responsible for
any handling or other fees charged by the current distributor in connection with
DISTRIBUTOR’s loading and transferring of such inventory.

--------------------------------------------------------------------------------

(10)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(11)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(12)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(13)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(14)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

12


--------------------------------------------------------------------------------


COMPANY and the current distributor will be required to provide all reasonable
assistance and cooperation to DISTRIBUTOR in connection with the purchase,
loading and transportation of such inventory from the current distributor to the
DISTRIBUTOR distribution center, including the scheduling of mutually agreeable
inventory inspection and pick-up times.

In the event that the Cost of the Product, as purchased from the existing
distributor, exceeds or is less than the Cost that DISTRIBUTOR would otherwise
utilize in determining the Sell Price for such Products obtained through
suppliers, including COMPANY, DISTRIBUTOR shall utilize the Cost designated by
COMPANY in determining the Sell Price and shall invoice, pay to COMPANY or
charge the Operator, as directed by the COMPANY, in the amount of the
difference.  In the event COMPANY directs DISTRIBUTOR to invoice the COMPANY,
COMPANY shall pay such invoiced amount within [CONFIDENTIAL](15) days of the
date of the invoice.  In the case of a rebate to COMPANY, DISTRIBUTOR shall pay
the rebated amount within [CONFIDENTIAL](16) days of its determination of the
amount to be rebated.

4.             Sell Price/Payment Terms/Financial Reporting

4.01        Sell Price - Beginning on the Effective Date and throughout the
entire term of this Agreement, the maximum purchase price at which DISTRIBUTOR
shall sell the Products, (the “Sell Price”), to the Operators shall be
determined by adding the “Cost” (as hereinafter defined) of the Product plus
[CONFIDENTIAL](17) per case for all deliveries (collectively, “Markup”), subject
to the other provisions of this Agreement.  For purposes of this Agreement, the
“Cost” of a Product other than a Contracted Product shall be the sum of (a) the
cost of the Product as shown on the invoices to DISTRIBUTOR from the respective
supplier, including COMPANY, plus (b) if the invoiced cost of the Product is not
a delivered price, the applicable freight charges related to shipping the
Product from the supplier to DISTRIBUTOR’S distribution center, plus (c) the
Sourcing Fees (as later defined in Section 4.06), if any, attributable to the
Product, less (d) promotional allowances reflected on supplier invoices to
DISTRIBUTOR. Applicable freight, in those cases where the invoice cost to
DISTRIBUTOR for non-proprietary Products is not a delivered cost, means that
DISTRIBUTOR has added a reasonable freight charge, agreed to in advance and in
writing by COMPANY for delivering such non-proprietary Products from suppliers
to DISTRIBUTOR.  Applicable freight for any non-proprietary Product will not
exceed the rate charged by nationally recognized carriers operating in the same
market for the same type of freight service. Cost for any non-proprietary
Product will not be reduced by discounts for cash or prompt payment available to
DISTRIBUTOR, breakage allowances or by backhaul revenue.

--------------------------------------------------------------------------------

(15)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(16)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(17)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

13


--------------------------------------------------------------------------------


Fuel or other transportation surcharges indicated on the manufacturer’s or
supplier’s invoice or on freight invoices will increase Cost. The Cost of a
Contracted Product shall be determined in accordance with Section 3.01.  In no
event will the Cost of Contracted Products include amounts to be rebated to
DISTRIBUTOR and therefore, DISTRIBUTOR will not negotiate off-invoice
manufacturer rebates, labels/promotional allowances or any other “soft money”
received from supplier or freight carriers of Contracted Products.  In order to
allow verification of the foregoing commitment, DISTRIBUTOR agrees to provide
documentation substantiating the Cost of items DISTRIBUTOR purchases from
suppliers and freight carriers.  DISTRIBUTOR agrees to limit its collection of
such “soft money” to the manufacturers of non-proprietary Products.  The Cost of
Contracted Products will not be reduced by discounts for cash or prompt payment
available to DISTRIBUTOR, breakage allowances or by backhaul revenue. Fuel or
other transportation surcharges indicated on the manufacturer’s or supplier’s
invoice or on freight invoices will increase Cost.

The invoice format to be used by DISTRIBUTOR will be approved by COMPANY and
will contain separate lines showing subtotals for various Product categories,
applicable taxes, the date of the ACH debit and other summary line items as
detailed elsewhere in this Agreement.

No splits will be permitted for any Contracted Products except for maraschino
cherries and malt.  Each of these split Products will have a Markup of
[CONFIDENTIAL](18) per case, whether sold as a split or full case.

4.02                “Cost” for Contracted Products/True-Up Methodology- In the
case of Contracted Products, COMPANY agrees to notify DISTRIBUTOR as soon as
practical after a change in Cost has been agreed to with a supplier.  COMPANY
shall have the right to adjust the Markup for individual Products (not including
the fuel surcharge or the [CONFIDENTIAL](19) Markup on the items listed in
Section 4.01 above) from time to time to an amount that is more or less than the
agreed upon Markup per case.  If COMPANY exercises its right to lower
DISTRIBUTOR’s Markup on any Products, it will simultaneously and correspondingly
increase the Markup on other Products so as to provide DISTRIBUTOR continuously
with an average overall Markup of [CONFIDENTIAL](20) per case, as adjusted from
time to time pursuant to this Agreement.

Following each calendar quarter, DISTRIBUTOR shall provide a cumulative report
that reflects:  (i) the total number of cases of Products delivered to the
Stores under this Agreement during the preceding quarter (“x”); (ii) the total
of the Sell Prices charged for all Products delivered to the

--------------------------------------------------------------------------------

(18)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(19)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(20)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

14


--------------------------------------------------------------------------------


Stores under this Agreement during the preceding quarter (“y”), (iii) the total
of the Cost of each Product delivered to the Stores during such quarter (“z”),
and (iv) the “Average Putative Markup” for Products delivered to the Stores,
which shall be calculated as follows: [(y-z)/x].   If the Average Putative
Markup is less than the Markup required pursuant to Section 4.01 (and as
modified pursuant to the other provisions of this Agreement), with such
deficiency being referred to herein as the “Markup Deficiency”, COMPANY shall
remit to DISTRIBUTOR, an amount equal to the number of cases delivered to the
Stores under this Agreement during the preceding quarter (“x”), multiplied by
the Markup Deficiency.  If the Average Putative Markup exceeds the Markup
required pursuant to Section 4.01 (and as modified pursuant to the other
provisions of this Agreement), with such excess being referred to as the “Markup
Excess”, DISTRIBUTOR shall remit to COMPANY an amount equal to the number of
cases delivered to the Stores under this Agreement during that quarter (“x”),
multiplied by the Markup Excess.  Payments owed by either party under this
Section 4.02 shall be made by such party to the other party, via check, within
ten (10) days of the determination of the amounts owed and, in any case, within
thirty (30) days following the end of the applicable calendar quarter for which
such payments are owed or by making adjustments to the Sell Price as mutually
agreed upon between COMPANY and DISTRIBUTOR.

4.03        Fuel Cost Adjustments - If the operating costs of DISTRIBUTOR are
increased or decreased as a result of fuel cost increases or decreases,
DISTRIBUTOR may adjust the Markup (as and if otherwise adjusted pursuant to the
terms of this Agreement) to compensate for such fluctuations in fuel costs, on a
monthly basis. The amount of the adjustment computed in accordance with this
Section 4.02 shall also be added to or subtracted from, as applicable, the
specified price for Contracted Operator Sell Price Products described in Section
4.11.  The method for determining the fuel surcharge or adjustment will be made
monthly beginning December 1, 2006 and will be based on the Midwest Weekly
Retail On-Highway diesel fuel price which is compiled by the Energy Information
Administration. The Web site to access this information electronically is as
follows:

http://www.eia.doe.gov/pub/oil_gas/petroleum/data_publications/weekly_on_highway_diesel_prices/current/
html/diesel.html

If such publication is no longer published or available, then the parties will
mutually agree upon an acceptable alternative source.

As fuel prices increase or decrease, the fuel cost adjustments will move
according to changes in the prior four (4) week average for the Midwest fuel
price bracket, and will take effect on the

15


--------------------------------------------------------------------------------


first day of the calendar month following the applicable publication date.  For
example, the fuel cost adjustment beginning the first day in December, if any,
will be determined based on the four (4) week average ending immediately prior
to or on November 30th.

Price Per Gallon Including Taxes

 

Per Case Surcharge/Credit

[CONFIDENTIAL](21)

 

 

 

If the price per gallon, including taxes, exceeds [CONFIDENTIAL](22), the
surcharge will equal [CONFIDENTIAL](23) per case plus an additional
[CONFIDENTIAL](24) per case for each [CONFIDENTIAL](25) increment (or portion
thereof) that the price per gallon exceeds [CONFIDENTIAL](26).  If the price per
gallon, including taxes, falls below [CONFIDENTIAL](27), a credit will be issued
in the amount of [CONFIDENTIAL](28) per case plus an additional
[CONFIDENTIAL](29) per case for each [CONFIDENTIAL](30) increment (or portion
thereof) that the price is less than [CONFIDENTIAL](31).  Any such surcharge or
credit will be shown as a separate line item on the Operator’s invoice.

4.04        Markup Adjustments due to Material Change in Average Delivery Size &
CPI-U

The [CONFIDENTIAL](32) Markup during the first [CONFIDENTIAL](33) months after
the Effective Date is premised upon an average annual delivery size of
[CONFIDENTIAL](34) cases to the Stores serviced by DISTRIBUTOR.

--------------------------------------------------------------------------------

(21)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(22)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(23)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(24)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(25)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(26)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(27)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(28)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(29)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(30)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(31)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(32)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(33)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(34)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

16


--------------------------------------------------------------------------------


After the first [CONFIDENTIAL](35) months of service and after each
[CONFIDENTIAL](36) month period thereafter, the Markup for the Stores for the
next [CONFIDENTIAL](37) months will be based on the actual average delivery size
for the preceding [CONFIDENTIAL](38) months.

The average delivery size will be calculated by summing up all of the cases
delivered to the Stores serviced by DISTRIBUTOR in the Territory for the
previous [CONFIDENTIAL](39) months and dividing the total number of cases
delivered by the total number of deliveries made by DISTRIBUTOR as modified
below.  The number of deliveries made by DISTRIBUTOR shall not include
deliveries to correct errors made by DISTRIBUTOR or suppliers, nor shall it
include deliveries for which DISTRIBUTOR has received the [CONFIDENTIAL](40)
special delivery fee in accordance with Section 2.05.

In the event the average delivery size for the previous [CONFIDENTIAL](41)
months is greater than or equal to [CONFIDENTIAL](42) but less than or equal to
[CONFIDENTIAL](43) cases, the Markup will remain at [CONFIDENTIAL](44) per case
as further adjusted for the change in CPI-U discussed later in this section. If
the average delivery size for the previous [CONFIDENTIAL](45) months falls
outside of the range described above, or, if the total number of cases sold
during any prior [CONFIDENTIAL](46) month period is less than [CONFIDENTIAL](47)
or greater than [CONFIDENTIAL](48), the COMPANY and DISTRIBUTOR will negotiate a
new Markup adjustment in good faith.  In the event COMPANY and DISTRIBUTOR fail
to agree on such a Markup adjustment within thirty (30) days after the
commencement of negotiations under this Section 4.04, then both COMPANY and
DISTRIBUTOR will have the right to terminate this Agreement with ninety (90)
days written notice to the other party in accordance with Section 6.02 (b)(ii).

In addition to the Markup adjustment discussed above, COMPANY and DISTRIBUTOR
agree that the Markup will also be adjusted on January 1st of each year based on
the percentage change

--------------------------------------------------------------------------------

(35)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(36)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(37)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(38)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(39)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(40)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(41)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(42)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(43)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(44)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(45)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(46)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(47)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(48)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

17


--------------------------------------------------------------------------------


in the United States Government announced change in the CPI-U, less food and
energy cost changes, for the prior [CONFIDENTIAL](49) month period.  This
percentage change in the CPI-U will be applied to the [CONFIDENTIAL](50) Markup
to determine the new Markup for the next [CONFIDENTIAL](51) months the change in
Markup will be rounded to the nearest full cent.  For example, if the percentage
change in the CPI-U for the first [CONFIDENTIAL](52) months after the Effective
Date is [CONFIDENTIAL](53), the Markup commencing January 1, 2008 would be
[CONFIDENTIAL](54)/case + [CONFIDENTIAL](55)= rounded to [CONFIDENTIAL](56) per
case.  This same Markup adjustment of [CONFIDENTIAL](57) per case will be added
to the Markup for the stores not placing their orders electronically, pursuant
to Section 4.12.

4.05        Payment Terms/Markup Adjustments due to Payment Methodology

(a)   Standard Payment Terms.  Except as noted below, DISTRIBUTOR and COMPANY
have agreed that payments to DISTRIBUTOR for Products delivered to the Operators
(including Contract Feeders as defined below) shall be received by ACH debit
entry initiated by DISTRIBUTOR, so that the amount is credited to DISTRIBUTOR’s
account on Friday of each week for deliveries made during the preceding
[CONFIDENTIAL](58) days. Thus, stores which receive deliveries on Saturday or
Sunday, would have their account debited [CONFIDENTIAL](59) and
[CONFIDENTIAL](60) days, respectively, after receipt of their order. 
DISTRIBUTOR may also accept payment by check if so requested by Operator and
approved by DISTRIBUTOR.  All new Operators will initially receive credit terms
as outlined above, provided that they satisfy DISTRIBUTOR’S credit criteria for
such terms, as such criteria is uniformly applied among all similarly situated
Operators, in light of all relevant facts and circumstances.  Payment terms will
be extended only to those Operators that are creditworthy as shall have been
solely determined by DISTRIBUTOR. DISTRIBUTOR may, in its sole discretion,
provide alternate payment terms to those Operators not meeting DISTRIBUTOR’s
standards for creditworthiness.  DISTRIBUTOR will provide email or fax notice to
each Operator at

--------------------------------------------------------------------------------

(49)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(50)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(51)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(52)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(53)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(54)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(55)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(56)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(57)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(58)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(59)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(60)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

18


--------------------------------------------------------------------------------


least [CONFIDENTIAL](61) days prior to the ACH debit entry actually taking
place, advising Operator of the amount of the ACH debit, along with the invoice
number and any credits posted during the prior [CONFIDENTIAL](62) days.

Notwithstanding the foregoing, DISTRIBUTOR agrees to provide extended credit
terms to Operators performing as Contract Feeders (as defined below) in
non-traditional locations provided that they satisfy DISTRIBUTOR’s credit
criteria for such terms, as such criteria is uniformly applied among all
similarly situated Operators in light of all relevant facts and circumstances.
To qualify for such credit terms, each location operated by a Contract Feeder in
the Territory must be approved by COMPANY in writing and the Contract Feeder
must comply with these extended credit terms.  “Contract Feeders” are Operators
who operate non-traditional food service locations in facilities such as
airports, sports facilities, travel plazas, universities, tech centers, etc.

(b)           No Set-Off/Late Fees/Collection Costs.  No deductions or set offs
from payments due to DISTRIBUTOR may be made by Operators for any reason without
the prior written authorization of DISTRIBUTOR.  Failure of the Operator to make
any payment required when due shall result in DISTRIBUTOR having the right to
impose more stringent credit or payment terms, such as, without limitation, cash
in advance, cash on delivery, delivery of acceptable letters of credit or third
party guaranties, or additional collateral, or, after three (3) business days’
prior notice to COMPANY and the affected Operator, to suspend all deliveries,
and declare the entire unpaid balance of the Operator’s account immediately due
and payable. The COMPANY shall pay, and shall use its commercially reasonable
efforts to cause each Operator to pay, all reasonable costs of collection,
including reasonable attorneys fees incurred or paid by DISTRIBUTOR, but only to
the extent related to their respective accounts. DISTRIBUTOR will have the right
to charge interest at the maximum rate permitted by law but not exceeding
[CONFIDENTIAL](63) percent per annum on all unpaid amounts due or owing by
Operators and/or COMPANY to DISTRIBUTOR.

(c)           COMPANY’S Liability for Payments. COMPANY agrees that it shall be
liable for all liabilities of COMPANY expressly set forth in this Agreement. 
COMPANY will not be liable for the debts or obligations of Operators unless
otherwise agreed to in writing by COMPANY.

--------------------------------------------------------------------------------

(61)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(62)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(63)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

19


--------------------------------------------------------------------------------


(d)           Payments to COMPANY.   In addition to the invoice for the frozen
yogurt Products submitted to DISTRIBUTOR by the supplier, COMPANY will also
invoice DISTRIBUTOR directly for [CONFIDENTIAL](64) for its frozen yogurt
Products as shipped from the manufacturer and will designate the
[CONFIDENTIAL](65) as separate line items for each Product. [CONFIDENTIAL](66)
COMPANY reserves the right to alter [CONFIDENTIAL](67) on its frozen yogurt
Products in its discretion but no more frequently than quarterly.    DISTRIBUTOR
agrees to pay COMPANY for these invoices within [CONFIDENTIAL](68) days of
receipt.

In addition to the invoice for the frozen cake and pie Products submitted to
DISTRIBUTOR by the supplier, COMPANY will also invoice DISTRIBUTOR for
[CONFIDENTIAL](69) on its frozen cake and pie Products for each Product as shown
on [CONFIDENTIAL](70).  Company reserves the right to alter [CONFIDENTIAL](71)
on its frozen cake and pie Products in its discretion but no more frequently
than quarterly.  Distributor shall pay all invoices for [CONFIDENTIAL](72) on
its frozen cake and pie Products when invoiced by the COMPANY within
[CONFIDENTIAL](73) days of invoice date, which date will be no earlier than the
date of receipt of the applicable Products by the DISTRIBUTOR.

In the event COMPANY decides to establish a new procedure for new and or
established Stores to bill and collect [CONFIDENTIAL](74), such that the
[CONFIDENTIAL](75) is billed and collected from the Stores by DISTRIBUTOR,
DISTRIBUTOR agrees to remit such fees each Friday via ACH credit for all sales
made the previous week.

4.06            Sourcing Fees.  COMPANY may, from time to time, collect
compensation from the Operators for services that it provides to such Operators,
either by increasing the Cost of a product supplied by COMPANY, to DISTRIBUTOR
for distribution under this Agreement, or through the assessment of an
additional fee (a “Sourcing Fee”) that COMPANY instructs DISTRIBUTOR to add in
the

--------------------------------------------------------------------------------

(64)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(65)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(66)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(67)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(68)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(69)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(70)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(71)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(72)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(73)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(74)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(75)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

20


--------------------------------------------------------------------------------


calculation of the Sell Price of Products not purchased from COMPANY.  Any
changes in the Sourcing Fees shall occur no more frequently than monthly. 
COMPANY specifically represents and warrants that such Sourcing Fees (or
increases in the invoiced Cost) have been and will continue to be disclosed to
all Operators, and that the charging and collection of such Sourcing Fees (or
increased Cost) I permitted under its or its affiliates’ agreements with the
Operators and does not violate any applicable laws.  COMPANY shall indemnify,
defend and hold harmless DISTRIBUTOR, its affiliates and each of their
respective officers, agents, directors, shareholders or employees for any
claims, loss, liability or expense (including reasonable attorney’s fees and
disbursements) arising from a breach of this representation and warranty.

DISTRIBUTOR shall pay all Sourcing Fees to COMPANY via initiation of an ACH
credit entry each Friday with respect to those Products delivered to the
Operators during the preceding week and on which a Sourcing Fee was assessed.

4.07            Financial Information.  DISTRIBUTOR may request balance sheets,
income statements and such further financial information from each Operator from
time to time as will enable DISTRIBUTOR to accurately assess the Operators’
financial condition.   The COMPANY may require DISTRIBUTOR to supply annual
audited balance sheets and income statements and such further financial
information from time to time as will enable COMPANY to accurately assess
DISTRIBUTOR’S financial condition.

4.08            Price Verifications-Audit- COMPANY will be allowed to perform
electronic Purchase Price verifications for purchases made under this Agreement
on a weekly basis and DISTRIBUTOR will supply the necessary files and
information to COMPANY for these audit purposes on a timely basis and in a form
acceptable to COMPANY and DISTRIBUTOR.  As part of this electronic auditing
procedure, COMPANY may also audit the payments made to it for accuracy as well. 
If any such audit reveals net pricing, delivery surcharge or COMPANY payment
errors (overcharges set off by undercharges) in excess of $2,000 in the
aggregate during the audited period (not to exceed a twelve (12) month period)
COMPANY shall have the right to conduct additional audits, at its option and at
DISTRIBUTOR’S reasonable expense, until the aggregate net pricing errors
disclosed by an such additional audits are less than $2,000 for the applicable
audit period.  For any audit conducted pursuant to this Section 4.08 that
discloses that Operators were either overcharged or undercharged for Products,
or that COMPANY was overpaid or overcharged during the audited period,
DISTRIBUTOR and COMPANY agree to correct the overcharge, undercharge,
overpayment or underpayment, as the case may be.  The form and method for making
these adjustments will be mutually agreed upon by DISTRIBUTOR and COMPANY;
provided,

21


--------------------------------------------------------------------------------


however, in any event the remittance of any such adjustments shall be made by
either party within forty-five (45) days from the final determination of the
undercharge or overcharge, as applicable.

4.09                DISTRIBUTOR Operator Support -DISTRIBUTOR agrees to provide
the following Operator support to COMPANY.

(a)           DISTRIBUTOR will support the System by participating in the
supplier show at its own expense.  In addition, DISTRIBUTOR will pay COMPANY an
annual support payment equal to [CONFIDENTIAL](76) payable within
[CONFIDENTIAL](77) days of written request by COMPANY.  COMPANY may submit such
requests [CONFIDENTIAL](78) during each calendar year and a total of
[CONFIDENTIAL](79) such requests during the term of this Agreement.

(b)           DISTRIBUTOR will support COMPANY in terms of activating product
recalls in accordance with DISTRIBUTOR’S standard product recall policies.

(c)           DISTRIBUTOR will adhere to the following HACCP requirements for
monitoring of temperature controls for perishable products both in the
DISTRIBUTOR distribution center and in DISTRIBUTOR’S transportation equipment.

ITEM

 

FORM

 

TEMPERATURE
REQUIREMENTS IN
DISTRIBUTION
CENTER

 

UPPER TEMP.
 RANGE WHILE
TRANSPORTED TO
STORES

Soft Serve Frozen Yogurt

 

Frozen

 

-10º or lower

 

0º

Hand-Dipped Frozen Yogurt

 

Frozen

 

-10º or lower

 

0º

Yogurt Cakes and Pies

 

Frozen

 

-10º or lower

 

0º

Various Toppings

 

Refrigerated

 

34º to 36º

 

38º

Nuts and Liquid Toppings

 

Frozen

 

0 or lower

 

0º

Various Toppings

 

Dry

 

Above 38

 

Above 38

 

(d)           DISTRIBUTOR will provide COMPANY with periodic EDI file transfers
to include the following:

--------------------------------------------------------------------------------

(76)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(77)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(78)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(79)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

22


--------------------------------------------------------------------------------


Weekly invoice register by store outlining the SKU’s and quantity purchased

Weekly inventory levels, age of inventory, sales and pending orders and delivery
dates by item

Weekly report of Current Stores

Weekly report of average drop sizes for each store

Monthly delivery performance report with on-time performance, fill rates and
clean invoice percentages

Daily out-of-stock report and stores so affected

Monthly costing detail on all Products used by the SYSTEM

Such additional reports as may be reasonable requested by the COMPANY

4.10      Taxes – Franchisees and COMPANY shall each be responsible for their
applicable sales and use taxes.  DISTRIBUTOR shall collect applicable taxes from
each responsible party and be responsible for remitting all taxes to the proper
state and local taxing authorities.  COMPANY shall only be responsible for
paying those taxes on the Stores under its control and operation.  DISTRIBUTOR
agrees to indemnify and defend COMPANY pursuant to Section 8.01 of this
Agreement should Company receive a claim for the DISTRIBUTOR’s failure to pay
taxes.  Neither party will pay a claimwhich is allegedly the responsibility of
the other without first notifying the other and giving the other the opportunity
to contest the claim.

4.11      Special Pricing Arrangements - Products that are governed by national
billing agency or other programs for which the price at which the DISTRIBUTOR
must sell the Product to the Operator is prescribed by agreements between
COMPANY, or any other franchisor or group purchasing organization, on the one
hand, and the supplier or manufacturer of such Products, on the other, are
referred to in this Agreement as “Contracted Operator Sell Price Products”. 
Notwithstanding Section 4.01, the Sell Price for Contracted Operator Sell Price
Products shall be the amount prescribed (or calculated in accordance with) the
above-described programs or agreements.  Contracted Operator Sell Price Products
include, but are not limited to, soft drink syrup products including, without
limitation, the following Coca Cola Products:  Coke Bag in Box (“BiB”), Diet
Coke BiB, Sprite BiB and Barq’s Root Beer BIB.

4.12      Additional Markup for Stores Not Ordering Electronically- Commencing
the first day of the month at least sixty (60) days after the Effective Date,
Operators who desire to continue to place orders by fax or telephone will be
charged an additional fee of [CONFIDENTIAL](80) for each case delivered on that
fax or phone order in addition to any other charges applicable under this
Agreement.  This additional fee will be included in the Markup and, hence, the
Sell Price for each of the Products.  This additional Markup will

--------------------------------------------------------------------------------

(80)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

23


--------------------------------------------------------------------------------


not be assessed to Operators in the event that DISTRIBUTOR’S website is not
operational or in the infrequent circumstance where, an Operator who has been in
the habit of ordering electronically, may be unable to place an order in this
fashion due to technical difficulties.

5.     Minimum Deliveries - The Operators will be required to order Products in
minimum quantities of [CONFIDENTIAL](81) cases of Products per delivery unless
due to DISTRIBUTOR or supplier error.  In addition, Operator will be required to
pay DISTRIBUTOR a [CONFIDENTIAL](82) handling fee per order for orders of less
than [CONFIDENTIAL](83) cases but greater than [CONFIDENTIAL](84) cases and a
[CONFIDENTIAL](85) handling fee per order for orders of less than
[CONFIDENTIAL](86) cases but greater than or equal to [CONFIDENTIAL](87) cases
unless due to DISTRIBUTOR or supplier, including failure to fulfill the order in
its entirety.

6.     Term and Termination

6.01        Term - The initial term of this Agreement shall commence on the
Effective Date and shall continue until exactly three (3) years after the
commencement of full service to all Stores to be serviced in the Territory
(“Initial Term”), unless sooner terminated as provided in Section 6.02.  This
Agreement shall automatically renew for one (1) additional year upon the
completion of the Initial Term unless one party notifies the other in writing at
least one hundred eighty (180) days before the expiration of the Initial Term of
its desire to terminate the relationship.

6.02        Termination

(a)           Either party shall have the right, upon prior written notice, to
immediately terminate this Agreement if the other party fails to make payment of
any amounts due and payable under this Agreement, and such failure shall have
continued for a period of ten (10) days from and after the date of written
notice to the defaulting party or in the event the other party files a voluntary
petition or consents to the filing of a petition against it in bankruptcy or any
similar insolvency or debtor relief action, or if the other party makes a
general assignment for the benefit of creditors, or in the event a receiver is
appointed or any proceeding is demanded or initiated by, for or

--------------------------------------------------------------------------------

(81)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(82)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(83)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(84)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(85)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(86)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(87)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

24


--------------------------------------------------------------------------------


against the other party under any provision of the Federal Bankruptcy Act or any
amendment thereof.

(b)           Either party shall have the right to terminate this Agreement upon
ninety (90) days written notice under any of the following conditions:

(i)            Upon the occurrence of any material breach or material default by
the other party, which remains uncured after expiration of the applicable Cure
Period (as herein defined), of any of the terms, obligations, covenants,
representations and warranties under this Agreement (except for a default
specified in Section 6.02 (a) above) which is not waived in writing by the
non-defaulting party.  In such case, the non-defaulting party shall notify the
other of such alleged beach or default and the other party shall have a period
of thirty (30) days to cure the same (the “Cure Period”). If the defaulting
party cures its breach or default within any applicable Cure Period to the
reasonable satisfaction of the non-defaulting party, the notice shall be void
and this Agreement shall continue; otherwise, it shall terminate in accordance
with the notice.

or

(ii)           In the event the parties fail to agree on a Markup adjustment
pursuant to Section 4.04.

6.03        Effect of Expiration/Termination - Upon expiration or sooner
termination of this Agreement, for any reason, COMPANY shall promptly purchase
or arrange for the purchase from DISTRIBUTOR at DISTRIBUTOR’s cost (including
freight costs), F.O.B. DISTRIBUTOR’s distribution center, all of DISTRIBUTOR’s
inventory of the Proprietary Products and any labeling and packaging materials
used in connection with the Proprietary Products.  COMPANY will purchase or
cause to be purchased perishable Proprietary Products within [CONFIDENTIAL](88)
days after the effective date of termination of this Agreement or by the
expiration date of such Proprietary Product, whichever is earlier, and all
nonperishable Proprietary Products within [CONFIDENTIAL](89) days after the
effective date of termination of this Agreement. In addition, if this agreement
is terminated due to COMPANY’s breach or default, COMPANY shall reimburse to
DISTRIBUTOR all other reasonable out-of-pocket costs

--------------------------------------------------------------------------------

(88)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(89)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

25


--------------------------------------------------------------------------------


and expenses (not to exceed an amount equal to [CONFIDENTIAL](90) of the Markup
on each Product unless DISTRIBUTOR receives COMPANY’s prior written consent)
incurred by DISTRIBUTOR in selling, returning or otherwise disposing of such
Proprietary Products. DISTRIBUTOR shall provide COMPANY with documentation or
other proof that any such costs and expenses were incurred by DISTRIBUTOR.
Termination of this Agreement shall not relieve either party of any obligation
or liability which accrues prior to the effective date of termination
(including, but not limited to, obligations related to the payment of COMPANY’s
accounts receivable or accounts payable and the purchase of excess inventories).
Notwithstanding the foregoing provisions of this Section 6.03 to the contrary,
if this Agreement is terminated due to DISTRIBUTOR’s breach or default or
expires in accordance with the provisions of Section 6.01, COMPANY shall have
the obligation to purchase, or shall direct the replacing distributor or other
suitable purchaser to purchase, from DISTRIBUTOR only such inventory of the
Proprietary Products which is merchantable and saleable but COMPANY shall have
no obligation to reimburse DISTRIBUTOR for its out-of-pocket costs and expenses
related to selling, returning or otherwise disposing of such Proprietary
Products.

7.             Trademarks and Trade Names - COMPANY hereby represents and
warrants that it is the owner of, or has the right to use under license or
sublicense, all trademarks, logos, trade names, and other markings used on the
Proprietary Product’s packaging and labels (the “Trademarks”). COMPANY hereby
grants to DISTRIBUTOR the right to use the Trademarks solely in connection with
the approved sale and distribution of the Proprietary Products in accordance
with the provisions of this Agreement and only for as long as this Agreement
remains in effect. COMPANY also grants to DISTRIBUTOR the right and license to
use the Trademarks in advertising and promotional materials when the Trademarks
are used therein to identify the Proprietary Products, subject to COMPANY’s
prior written approval of form and content. Provided DISTRIBUTOR is using the
Trademarks in accordance with the terms and provisions of this Agreement,
COMPANY shall indemnify, defend and hold DISTRIBUTOR and its subsidiaries,
affiliates, officers, shareholders, directors, employees, members, managers,
agents, successors and assigns harmless from and against any and all claims,
demands, liabilities, causes of action, damages, costs (including reasonable
attorneys’ fees and disbursements) and judgments made or incurred by or found
against any of them resulting from or arising out of any claim or suit alleging
infringement by COMPANY or its affiliates, through any of the Trademarks or
otherwise.

8.             Indemnification

8.01        Indemnification by DISTRIBUTOR - DISTRIBUTOR agrees to indemnify,
defend and hold COMPANY, its subsidiaries, affiliates, officers, directors,
members, managers, stockholders, employees, agents, successors and assigns
harmless from and against any and all claims,

--------------------------------------------------------------------------------

(90)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

26


--------------------------------------------------------------------------------


demands, liabilities, causes of action, damages, costs (including reasonable
attorneys’ fees and disbursements) and judgments made or incurred by or found
against any of them, resulting from or arising out of:

(a)           Any breach or default by DISTRIBUTOR of any term or provision of
this Agreement; or

(b)           Any negligent act or negligent omission or willful misconduct of
DISTRIBUTOR in respect of DISTRIBUTOR’s performance of its obligations under
this Agreement.

8.02        Indemnification by COMPANY – COMPANY agrees to indemnify, defend and
hold DISTRIBUTOR, it subsidiaries, affiliates, officers, directors, members,
managers, stockholders, employees, agents, successors and assigns harmless from
and against any and all claims, demands, liabilities, causes of action, damages,
costs (including reasonable attorney’s fees and disbursements) and judgments
made or incurred by or found against any of them resulting from or arising out
of:

(a)           Any breach or default by COMPANY of any term or provision of this
Agreement.

(b)           Any breach or default by COMPANY of any term or provision of any
agreement between COMPANY, on the one part, and an Operator or a supplier of the
Proprietary Products, on the other part, or any negligent or willful act or
omission of COMPANY, or any of its employees or agents, in respect of the
purchase, resale, distribution, storage or delivery of the Proprietary Products
or the COMPANY’s performance of its obligations under this Agreement; and

(c)           Claims by any franchisee of COMPANY and/or Operator that may arise
from DISTRIBUTOR ceasing further sales to such franchisee or other Operator
under this Agreement at the direction of COMPANY.

(d)           Claims by any franchisee of COMPANY and/or Operator that may arise
from COMPANY’s role in the distribution/product procurement process or the use
or allocation of funds collected by COMPANY from DISTRIBUTOR.

8.03        Limitation of Liability; Disclaimer of Warranties - NOTWITHSTANDING
SECTIONS 8.01 AND 8.02 TO THE CONTRARY, NEITHER PARTY SHALL IN ANY EVENT BE
LIABLE IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE,  TO THE OTHER PARTY

27


--------------------------------------------------------------------------------


OR ITS RESPECTIVE SUBSIDIARIES, AFFILIATES, FRANCHISEES OR OTHER OPERATORS FOR
ANY TYPE OF INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (SUCH AS, BUT NOT
LIMITED TO, LOSS OF PROFITS OR BUSINESS OPPORTUNITY) ARISING FROM A PARTY’S
PERFORMANCE OR FAILURE TO PERFORM UNDER ANY OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY SUCH DAMAGES
ATTRIBUTABLE TO A BREACH OF ANY TERM OR PROVISION OF THIS AGREEMENT.

COMPANY ACKNOWLEDGES AND AGREES THAT DISTRIBUTOR IS NOT THE MANUFACTURER OR
PRODUCER OF THE PRODUCTS SUPPLIED BY DISTRIBUTOR.  IN NO EVENT SHALL DISTRIBUTOR
BE LIABLE WITH RESPECT TO ANY CONDITIONS, DEFECTS, DEFICIENCIES, DANGERS, FAULTS
OR FAILURES, OF ANY KIND, IN OR RELATING TO ANY PRODUCTS SUPPLIED BY DISTRIBUTOR
EXCEPT, SUBJECT TO THE LIMITATIONS STATED IN THIS AGREEMENT, TO THE EXTENT OF
DISTRIBUTOR’S ACTUAL NEGLIGENCE IN ITS HANDLING OF SUCH PRODUCTS.  EXCEPT AS
EXPLICITLY PROVIDED IN THIS AGREEMENT, DISTRIBUTOR MAKES NO WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE.

8.04        Third Party Claims - The indemnities in this Section 8 are
contingent upon: (i) the indemnified party promptly notifying the indemnifying
party in writing of any action or other proceeding which may give rise to a
claim for indemnification hereunder; unless such failure to promptly notify does
not materially prejudice the claim; (ii) the indemnifying party being allowed to
control the defense and settlement of such claim; and (iii) the indemnified
party reasonably cooperating with the indemnifying party (at the indemnifying
party’s expense) in providing information relevant to the defense or settlement
of a claim. The indemnified party shall have the right, at its option and
expense, to participate in the defense of any action or proceeding through
counsel of its own choosing.

9.             Insurance

9.01        DISTRIBUTOR’s Insurance - During the term of this Agreement and for
a period of one (1) year thereafter, DISTRIBUTOR shall purchase and maintain, at
its sole cost and expense, the following insurance coverage:

28


--------------------------------------------------------------------------------


(a)           commercial general liability insurance and products liability
coverage with broad form vendor endorsement, which specifically insures all
liabilities of DISTRIBUTOR to COMPANY and Operator under this Agreement, to the
extent afforded by normal ISO policy forms and definitions, with all such
insurance coverage providing for combined single limit bodily injury/property
damage liability of not less than [CONFIDENTIAL](91) (combined single limits
bodily injury and property damage) and a [CONFIDENTIAL](92) umbrella policy; and

(b)           commercial automobile liability insurance coverage providing for
combined single limit bodily injury/property damage liability of not less than
[CONFIDENTIAL](93) (combined single limits bodily injury and property damage)
and a [CONFIDENTIAL](94) umbrella policy.

All such insurance shall be provided by insurance companies which are licensed
and authorized to do business in the United States of America, shall be
occurrence based policies and which insurance companies are reasonably
satisfactory to COMPANY.  DISTRIBUTOR agrees to deliver to COMPANY, on or prior
to the Effective Date, certificates of insurance evidencing the existence of all
the above insurance coverage and naming COMPANY as an additional insured under
such policies.  The certificates shall contain an agreement by the insurance
carrier to notify COMPANY, in writing, at least thirty (30) days prior to the
date of any cancellation or change in such insurance coverage.

9.02        COMPANY’s Insurance - During the term of this Agreement, and for a
period of one (1) year thereafter, COMPANY shall purchase and maintain, at its
sole cost and expense, commercial general liability insurance and products
liability coverage, and a contractual liability endorsement which specifically
insures all liabilities of COMPANY to DISTRIBUTOR under this Agreement, to the
extent afforded by normal ISO policy forms and definitions, with all such
insurance coverage providing for combined single limit bodily injury/property
damage liability of not less than [CONFIDENTIAL](95). All such insurance shall
be provided by insurance companies which are licensed and authorized to do
business in the United States of America, and which are reasonably satisfactory
to DISTRIBUTOR. COMPANY agrees to deliver to DISTRIBUTOR, on or prior to the
Effective Date, a certificate of insurance evidencing the existence of all the
above

--------------------------------------------------------------------------------

(91)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(92)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(93)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(94)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(95)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

29


--------------------------------------------------------------------------------


insurance coverage and naming DISTRIBUTOR as an additional insured under such
policies. The certificate shall contain an agreement by the insurance carrier to
notify DISTRIBUTOR, in writing, at least thirty (30) days prior to the date of
any change in such insurance coverage.

10.          Representations and Warranties

10.01      Representations and Warranties of DISTRIBUTOR - DISTRIBUTOR hereby
represents and warrants to COMPANY as follows:

(a)           DISTRIBUTOR is a corporation duly organized, validly existing and
in good standing under the laws of the State of Missouri. DISTRIBUTOR has the
requisite power to own properties, to carry on its business as now being
conducted by it, and to execute, deliver and perform this Agreement.

(b)           This Agreement is, when executed and delivered by DISTRIBUTOR and
by the COMPANY, the valid and binding obligation of DISTRIBUTOR enforceable
against it in accordance with its terms, except as may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium or other similar laws
affecting creditors’ rights generally, and further subject to general equity
principles.

(c)           The execution, delivery and performance by DISTRIBUTOR of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not violate, conflict with, result in a breach or termination of, or
constitute a default under (or an event which with due notice or lapse of time,
or both, would constitute a breach of or default under), (i) the certificate of
incorporation, as amended to date, of DISTRIBUTOR, (ii) any judgment, order,
decree, ruling or injunction applicable to DISTRIBUTOR, or (iii) any contract or
agreement between DISTRIBUTOR and any third party.

(d)           There is no action, suit or proceeding pending or, to the
knowledge of DISTRIBUTOR, threatened against DISTRIBUTOR which, if decided
adversely to DISTRIBUTOR, may prevent the consummation of the transactions
contemplated by this Agreement.

10.02      Representations and Warranties of COMPANY –COMPANY hereby represents
and warrants to DISTRIBUTOR as follows:

30


--------------------------------------------------------------------------------


(a)           COMPANY is a limited liability COMPANY duly organized, validly
existing in good standing under the laws of the State of Delaware. COMPANY has
the corporate power to own properties, to carry on its business as now being
conducted by it, and to execute, deliver and perform this Agreement.

(b)           This Agreement is, when executed and delivered by COMPANY and
DISTRIBUTOR, the valid and binding obligation of COMPANY enforceable against it
in accordance with its terms, except as may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other similar laws affecting
creditors’ rights generally, and further subject to general equity principles.

(c)           The execution, delivery and performance by COMPANY of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not violate, conflict with, result in a breach or termination of, or
constitute a default under (or an event which with due notice or lapse of time,
or both, would constitute a breach of or default under), (i) the certificate of
formation or operating agreement, as amended to date, of COMPANY, (ii) any
judgment, order, decree, ruling or injunction applicable to COMPANY, or (iii)
any contract or agreement between COMPANY and any third party.

(d)           There is no action, suit or proceeding pending or, to the
knowledge of COMPANY, threatened against COMPANY which, if decided adversely to
COMPANY, may prevent the consummation of the transactions contemplated by this
Agreement.

(e)           The details of the purchasing arrangement, including the purchase
and resale of products by COMPANY, have been disclosed to its Operators as
required by law.

11.                               Notices - Any notice or other communication to
be given under this Agreement by one party to the other shall be in writing and
delivered by overnight messenger service, or delivered by telecopy or facsimile
transmission, or sent by United States registered or certified mail, postage
prepaid, addressed as follows:

If to DISTRIBUTOR:        Banta Foods, Inc.

PO Box 8246

Springfield, MO 65801

Attention:  Rick Sweet

FAX:  (417) 865-7223

31


--------------------------------------------------------------------------------


If to COMPANY:              TCBY Systems, LLC

2855 E. Cottonwood Parkway, Suite 400

Salt Lake City, UT 84121-7050

Attention: Purchasing Director

FAX: (801) 736-5941

or to such other addresses as may be communicated in writing by either party to
the other as provided hereunder.  Notices shall be deemed to have been given
when received.

12.                               Force Majeure - Notwithstanding any term or
provision contained in this Agreement to the contrary, it is understood and
agreed that DISTRIBUTOR will not be responsible or liable in any manner
whatsoever for the failure by it to sell and/or deliver the Products or
otherwise perform any obligation under this Agreement or otherwise, and COMPANY
will not be responsible or liable in any manner whatsoever for the failure by it
to purchase and accept, the Products, if such failure is due to fire, strike,
accident, explosion, riot, rebellion, terrorist action or threat, flood,
embargo, war, interruption or delay in transportation, epidemic, pandemic,
shortage of raw materials, acts of God or government (including, but not limited
to, laws, regulations and restrictions of all kinds), or any other causes or
contingencies of any character (other than lack of funds) beyond the reasonable
control of DISTRIBUTOR or COMPANY.  Nothing expressed or implied in this Section
12 shall excuse the non-performance or delay in performance of any payment
obligation of the COMPANY or DISTRIBUTOR, any affiliate or any Operator.

13.                               Relationship of Parties - This Agreement is
not intended and shall not be construed to constitute either party as the joint
venturer, partner, agent or legal representative of the other.  Neither party
has any authority, whether express, implied, or apparent, to assume or create
any obligations on behalf of the other.

14.                               Entire Agreement; Modifications - This
Agreement and the Schedules attached hereto and made a part hereof, constitute
the entire agreement and understanding of the parties with respect to the
subject matter hereof, and supersede all prior proposals, negotiations,
communications, representations, written or oral agreements and understandings
between the parties with respect to the subject matter hereof. No modification
of any term or provision of this Agreement shall be enforceable unless embodied
in a writing executed by all parties to this Agreement.

32


--------------------------------------------------------------------------------


15.                               Severability - The provisions of this
Agreement are severable, and the invalidity or unenforceability of any term or
provision hereof shall not operate to invalidate or render unenforceable the
remaining terms and provisions which are valid and enforceable.

16.                               Waivers - The waiver by either party hereto of
any of its rights or breaches of the other party under this Agreement in a
particular instance shall not be construed as a waiver of the same or different
rights or breaches in subsequent instances. All remedies, rights, undertakings
and obligations, hereunder shall be cumulative and none shall operate as a
limitation of any other remedy, right, undertaking or obligation hereof.

17.                               Assignment: Successors and Assigns - Except as
hereinafter set forth, neither of the parties may assign this Agreement without
the prior written consent of the other, except that either party shall have the
right to assign this Agreement to a parent, subsidiary or affiliated COMPANY, or
may assign this Agreement in conjunction with the sale or transfer of all or
substantially all of its stock or assets by way of a sale of stock or assets, a
merger or other business reorganization, without the prior consent of the other
party; provided, however, that any such assignment shall not relieve the
assigning party from any liability or obligation under this Agreement that
accrues prior to the assignment and notice thereof to the other party and
provided further, that in the event of a transfer of all or substantially all of
the stock or assets of a party or merger or other business reorganization, the
surviving entity or transferee is at least as financially strong as the
assigning or original party.  The assigning party shall give notice of such
assignment to the other party. The provisions of this Agreement will be binding
upon and will inure to the benefit of the parties and their respective
successors and assigns.  DISTRIBUTOR may assign its accounts receivables, and
related contract rights, in connection with its accounts receivable financing
and securitization.

18.                               No Offer - The submission by DISTRIBUTOR to
COMPANY of this Agreement shall have no binding force or effect, shall not
constitute an offer to sell the Products, nor confer any right or impose any
obligation upon either party until executed by both parties.

19.                               Confidentiality - Any proprietary information
supplied by either party to the other party (whether set forth in writing, on
any data base or in any other medium), including, but not limited to information
on customer and supplier identity or any other customer or supplier information,
purchasing volumes and history, pricing, purchasing specifications, and product
market results (the “Confidential Information”), is and shall remain
confidential and proprietary information of the disclosing party, and valuable
trade secrets owned solely by the disclosing party. The recipient party of any
Confidential Information shall not disclose any such Confidential Information to
any third person or entity without the prior written consent of the disclosing
party in every instance, and shall not use any such Confidential Information,
nor permit

33


--------------------------------------------------------------------------------


any such Confidential Information to be used, for any reason other than to
fulfill the terms of this Agreement; provided, however, that either party and
its respective successors and assigns may (i) disclose any Confidential
Information to the extent compelled by law, regulation, rule, subpoena, or other
process of law and (ii) provide invoices, and any information relating to
historical payments or payments due or to become due from franchisees or
Operators hereunder to its auditors and legal counsel, and to present and
potential financing sources and rating agencies and their respective auditors
and legal counsel). The parties’ obligations under this Section 19 shall not
apply to any of the Confidential Information delivered or made available to them
by the other party which the recipient of the Confidential Information can
reasonably establish (a) was known to the recipient party at the time the
Confidential Information was disclosed or made available to the recipient party;
(b) was known to the public at the time the Confidential Information was
disclosed or made available to the recipient party; (c) becomes known to the
public after the date the Confidential Information was disclosed or made
available to the recipient party through no fault or breach of this Section 19
by the recipient party; (d) is given to or made available to the recipient party
by a third party who has a lawful right to disclose the Confidential Information
to the recipient party; or, (e) is independently developed by the Recipient
party without reference to the Confidential Information.

20.                               Arbitration - All actions, disputes, claims or
controversy with the exception of seeking an injunction, now existing or
hereafter arising between DISTRIBUTOR and COMPANY, including, but not limited to
any action, dispute, claim or controversy arising out of this Agreement or the
delivery by DISTRIBUTOR of any Products to COMPANY (a “Dispute”) shall be
resolved by binding arbitration in Salt Lake City, Utah, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association and, to the
maximum extent applicable, the Federal Arbitration Act.  Arbitrations shall be
conducted before one arbitrator mutually agreeable to COMPANY and DISTRIBUTOR. 
If the parties cannot agree on an arbitrator within thirty (30) days after the
request for an arbitration, then each party will select an arbitrator and the
two arbitrators will select a third who shall act as the sole arbitrator of the
dispute.  Judgment on any award rendered by an arbitrator may be entered in any
court having jurisdiction.  All fees of the arbitrator and other costs and
expenses of the arbitration shall be paid by DISTRIBUTOR and COMPANY equally
unless otherwise awarded by the arbitrator.  Disputes between DISTRIBUTOR and
any Operator other than COMPANY shall not be subject to arbitration under this
section 20.

21.                               Governing Law- This Agreement shall be deemed
executed in Springfield, Missouri and shall be governed by the construed in
accordance with the laws of the State of Missouri as applicable therein.

22.                             Miscellaneous - The section and paragraph
headings contained in this Agreement are for reference only and shall not be
considered as substantial parts of this Agreement. The use of the singular or
plural from in

34


--------------------------------------------------------------------------------


this Agreement shall include the other form and the use of the masculine,
feminine or neuter gender shall include the other gender.

23.                               Counterparts; Facsimile- This agreement may be
executed in one or more counterparts, each of which shall constitute an original
but all of which, when taken together, shall constitute but one agreement
binding on all parties hereto, notwithstanding that all of the parties are not
signatory to an original or same counterpart.  The parties may execute and
deliver this Agreement by facsimile transmission.

 

[Remainder of page intentionally blank.  Signature page and Schedules follow.]

35


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officers on the day and year first
above written.

TCBY SYSTEMS, LLC

 

 

By:

/s/ Michael Ward

 

 

Its: Executive VP, Chief Legal Officer

 

 

BANTA FOODS, INC.

 

 

By:

/s/ Joe Manlove

 

 

Its: Major Account Sales

 

36


--------------------------------------------------------------------------------


SCHEDULE 1
BANTA FOODS DISTRIBUTION AGREEMENT


PRODUCT CATEGORIES

Frozen Yogurts- Soft Serve and Hand Dipped

Hand Dipped Yogurts

Yogurt Cakes and Pies

Confectionary Fruits, Nuts, Toppings and Cones

Miscellaneous Dessert Items

Snacks

Beverages including Fountain Syrup

Packaging & Paper Items

Cleaning Supplies

Miscellaneous Items-as agreed to by and between Company and Distributor

37


--------------------------------------------------------------------------------


SCHEDULE 2

Map consisting depiction of Territory

38


--------------------------------------------------------------------------------


Schedule 3

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions have been filed separately with the SEC]

39


--------------------------------------------------------------------------------


Schedule 4

PRODUCT LISTING

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions have been filed separately with the SEC]

40


--------------------------------------------------------------------------------


SCHEDULE 5

JACKSON, MS INBOUND QUANTITY MATRIX

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions have been filed separately with the SEC]

41


--------------------------------------------------------------------------------


SCHEDULE 6

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions have been filed separately with the SEC]

42


--------------------------------------------------------------------------------


SCHEDULE 7

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions have been filed separately with the SEC]

43


--------------------------------------------------------------------------------